Opinion by
Donlon, J.
It was stipulated that the merchandise consists of trays the same in all material respects as those involved in Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C. D. 710), and Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423). In accordance with stipulation of counsel and on the authority of the decisions cited, the merchandise was held *362dutiable as follows: (1) The items marked with the letter “A” at' 15 percent under the provision in paragraph 339, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), Supplemented by Presidential proclamation (T. D. 51909), for household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; and (2) the items marked with the letter “B” at 20 percent under the provision in paragraph 339, as modified by T. D. 51802, for household utensils, composed wholly or in chief value of copper or antimony, not plated with platinum, gold, or silver.